


110 HR 3762 IH: WE CARE

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3762
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Loebsack (for
			 himself, Mrs. McCarthy of New York,
			 Mr. Payne,
			 Mr. Cohen,
			 Mr. Davis of Illinois, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to foster community involvement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Working to Encourage Community Action
			 and Responsibility in Education Act or the
			 WE CARE
			 Act.
		2.FindingsCongress finds the following:
			(1)The long-term health of the Nation’s
			 democracy, as well as our economy, is dependent upon the strength of our young
			 people.
			(2)The challenge of
			 educating the Nation’s students cannot be met by schools alone. Cross-sector
			 community engagement, including schools, community based organizations,
			 businesses, parents, faith-based organizations, local government, students and
			 others must all work together to ensure that students receive the support they
			 need to be successful.
			(3)Schools that have
			 strong relationships with their communities have improved academic achievement
			 and develop stronger families, schools and communities.
			(4)National Academy
			 of Science studies show that ensuring that a child has adequate nurturing
			 influences, including those provided by community programs, results in improved
			 academic, social and civic outcomes.
			(5)In order for
			 students to be successful in school, their academic and non-academic needs must
			 be met. In a study that analyzed the impact of having five key resources in
			 children's lives: Caring adults, safe places, a healthy start, an effective
			 education, and opportunities to help others, students with four or five of
			 these resources were twice as likely as their peers with zero or one resource
			 to get A’s in school, 40 percent more likely to volunteer, and twice as likely
			 to avoid violence.
			(6)The services
			 provided by community-based organizations are invaluable in strengthening the
			 Nation’s young people. Research shows that such services keep students in
			 school, promote their academic achievement, reduce pregnancy, reduce delinquent
			 behavior, and promote civic engagement.
			(7)Research shows that
			 effective dropout prevention programs meet students’ needs inside and outside
			 the classroom. One such program demonstrated that 82 percent of students
			 improved their attendance, 86 percent had fewer behavior incidents, 89 percent
			 improved their academic performance, and 85 percent of eligible seniors
			 graduated from high school.
			3.Amendments to the
			 Elementary and Secondary Education Act of 1965
			(a)Statement of
			 purposeSection 1001 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301) is amended—
				(1)by amending
			 paragraph (11) to read as follows:
					
						(11)coordinating services under all parts of
				this title with each other, with services under all other titles of this Act,
				with other education services, and with other public and private agencies in
				the community providing services to children and
				youth;
						;
				(2)in paragraph (12)
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(13)promoting stronger enhanced partnerships
				between schools and their communities that can contribute to student success
				and greater family and community involvement in creating the conditions for
				learning for their
				children.
						.
				(b)School
			 improvementSection 1003 of that Act (20 U.S.C. 6303) is
			 amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (2)
			 by striking and at the end;
					(B)in paragraph (3)
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(4)demonstrate a commitment to coordinating
				with stakeholders in the community, including local government, community-based
				service providers and other non-profit organizations, and businesses, to
				address the academic and non-academic factors impacting student achievement.
							; and
					(2)in subsection
			 (g)(6)—
					(A)in subparagraph (A)
			 by striking and at the end;
					(B)in subparagraph (B)
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)a commitment to coordinating with a
				stakeholders in the community, including local government, community-based
				service providers and other non-profit organizations, and businesses, to
				address the academic and non-academic factors impacting student achievement.
							.
					(c)State
			 plansSection 1111 of that Act (20 U.S.C. 6311) is
			 amended—
				(1)in subsection
			 (a)(1) by inserting students, before and
			 parents;
				(2)in
			 subsection (b), by striking paragraph (9) and inserting the following:
					
						(9)Factors
				affecting student achievementEach State plan shall include—
							(A)an assessment of
				the nonacademic factors influencing student achievement;
							(B)a description of public and private
				organizations and agencies within the State that are working to impact the
				factors identified under subparagraph (A), including but not limited to State
				departments of health and human services, State agencies administering juvenile
				justice programs, State housing agencies, State agencies administering national
				and community service and service-learning programs, and nonprofit youth
				development and community based organizations and other entities as
				appropriate;
							(C)a strategy for coordination and
				collaboration with these organizations and agencies to provide needed services
				to children, youth and families that are integrated with services offered by
				specialized instructional support personnel in the school and local educational
				agency homeless liaisons, designated pursuant to section 722(g)(1)(J)(ii) of
				the McKinney-Vento Homeless Assistance Act, will result in improved academic
				performance; and
							(D)an assurance that
				the State educational agency will assist local educational agencies within the
				State that are identified under section 1116 in developing and implementing
				such strategies for coordination and
				collaboration.
							;
				
				(3)in subsection (c),
			 by striking paragraph (4) and inserting the following:
					
						(4)the State educational agency will work with
				other public and private organizations and agencies, including educational
				service agencies or other local consortia, and institutions, including but not
				limited to State departments of health and human services, State housing
				agencies, State agencies administering juvenile justice programs, State
				agencies administering national and community service and service-learning
				programs, and nonprofit youth development and community based organizations and
				other entities as appropriate, to provide technical assistance to local
				educational agencies and schools, technical assistance that will help them
				address the factors identified under (b)(9), including technical assistance in
				providing professional development under section 1119, technical assistance
				under section 1117, and technical assistance relating to parental involvement
				under section 1118;
						;
				(4)in subsection
			 (d)—
					(A)in paragraph (1)
			 by striking and at the end;
					(B)in paragraph (2)
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(3)involve community-based organizations and
				other entities that have relationships with parents and can facilitate and
				support their involvement in the education of their
				children.
							;
					(5)in subsection
			 (h)(1)—
					(A)in subparagraph
			 (C)—
						(i)in
			 clause (vii) by striking and at the end;
						(ii)in
			 clause (viii) by striking the period at the end and inserting a semicolon;
			 and
						(iii)by
			 adding at the end the following:
							
								(ix)school attendance rates;
								(x)average class size
				in each grade;
								(xi)academic
				achievement and gains in English proficiency of limited English proficient
				students;
								(xii)the incidence of
				school violence, drug abuse, alcohol abuse, student suspensions, and student
				expulsions;
								(xiii)the extent and
				type of parental involvement in the schools;
								(xiv)the extent and
				type of community involvement in schools, including partnerships between
				schools and public and private agencies and organizations, as well as services
				provided to children, youth and families resulting from these partnerships, and
				if possible, improvements in student academic achievement and other
				non-academic outcomes resulting from such partnerships;
								(xv)the percentage of
				students completing advanced placement courses, and the rate of passing of
				advanced placement tests;
								(xvi)other
				non-academic outcomes, including outcomes resulting from partnerships between
				schools and other entities, which may include social, emotional, physical,
				civic, and vocational outcomes; and
								(xvii)a clear and
				concise description of the State's accountability system, including a
				description of the criteria by which the State evaluates school performance,
				and the criteria that the State has established, consistent with subsection
				(b)(2) of this section, to determine the status of schools regarding school
				improvement, corrective action, and
				restructuring.
								;
				and
						(B)in subparagraph
			 (D) by striking Such information may include and all that
			 follows through the period at the end; and
					(6)in
			 subsection (h)(2)(B)(i)—
					(A)in each of
			 subclauses (I) and (II), by striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(III)minimum information on student attendance
				rates, truancy rates, incidence of school violence, alcohol abuse, students
				suspension, and student expulsions; and
							(IV)the extent and
				type of community and parents involvement in the education of their children;
				and
							.
					(d)Local educational
			 agency plansSection 1112(b)(1) of that Act (20 U.S.C.
			 6312(b)(1)) is amended—
				(1)by amending
			 subparagraph (B) to read as follows:
					
						(B)an assessment of the non-academic factors
				influencing student achievement and a description of the other indicators that
				will be used in addition to the academic indicators described in section 1111
				for the uses described in such section, including but not limited to the
				indicators listed in section 1111(h)(1)(B);
						;
				(2)in subparagraph
			 (P) by striking and at the end;
				(3)in subparagraph
			 (Q)—
					(A)by striking
			 where appropriate,; and
					(B)by striking the
			 period at the end; and
					(4)by adding at the
			 end the following:
					
						(R)a description of how the local educational
				agency will coordinate and collaborate with the State educational agency, other
				public and private State agencies, and local public and private organizations
				and agencies, including but not limited to local departments of health and
				human services, local housing agencies, local departments of youth services,
				local agencies administering juvenile justice programs and facilities, local
				agencies and organizations administering national and community service and
				service-learning programs, local law enforcement agencies, and local nonprofit
				youth development and community based organizations, and other entities as
				appropriate to provide services to children youth and families that are
				integrated with services from specialized instructional support personnel and
				local educational agency homeless liaisons, designated pursuant to section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, in order to
				address the nonacademic factors identified under subparagraph (B), with an
				emphasis on addressing the needs of schools in school improvement, corrective
				action or restructuring under this section in order to address major factors
				that have significantly affected student achievement at the school; and
						(S)ensure that the results from the academic
				assessments required under section 1111(b)(3) will be provided to parents and
				teachers as soon as is practicably possible after the test is taken, in an
				understandable and uniform format and provided in a language that the parents
				and the public can
				understand.
						.
				(e)Schoolwide
			 programsSection 1114 of that Act (20 U.S.C. 6314) is
			 amended—
				(1)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A) by inserting , as well as the non-academic needs of students that
			 impact academic success, including social, emotional, physical and civic
			 needs before the period at the end;
					(B)in subparagraph
			 (B)(iii)(I)—
						(i)in
			 each of items (bb) and (cc) by striking and at the end;
			 and
						(ii)by
			 adding at the end the following:
							
								(dd)health, mental health, housing, and social
				services, family support, youth development and other activities offered by
				specialized instructional support personnel, educational agency homeless
				liaisons, designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento
				Homeless Assistance Act, public and private agencies and community-based
				organizations and coordinated, if appropriate, in a full service community
				school, that reduce barriers to learning and improve the capacity of families
				to support their children’s education;
								(ee)efforts to prevent students from dropping
				out of school, and efforts to reconnect dropouts to school, alternative
				education programs, vocational training and work opportunities, or other
				services deemed appropriate by the local educational agency; and
								(ff)efforts focused on reductions in truancy,
				suspensions, and expulsions; and
								;
				and
						(C)by adding at the
			 end the following:
						
							(K)A strategy, developed in partnership with
				institutions and organizations such as local government, community-based
				organizations, institutions of higher education, specialized instructional
				support personnel, local educational agency homeless liaisons, designated
				pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance
				Act, and others for addressing factors that affect student achievement and for
				mobilizing community assets to support student success. The strategy should
				include efforts to increase community involvement, including strategies to
				provide services to address the needs identified under described under
				subsection (b)(1)(A) and strategies to form partnerships with public and
				private organizations and agencies to implement services in accordance with
				items (dd), (ee), and (ff) of subsection
				(b)(1)(B)(iii)(I).
							;
					(2)in subsection
			 (b)(2)(B), by amending clause (ii) to read as follows:
					
						(ii)developed with the involvement of parents
				and other individuals and organizations in the community to be served and who
				will carry out such plan, including teachers, principals, specialized
				instructional support personnel, local educational agency homeless liaisons,
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act, Parental Information Centers and administrators (including
				administrators of programs described in other parts of this title,
				administrators of public and nonprofit community based services, and services
				provided by State and local government), and, if appropriate, technical
				assistance providers, school staff, and, if the plan relates to a secondary
				school, students from such school;
						;
				and
				(3)in
			 subsection (e)—
					(A)in paragraph
			 (2)(B)(ii) by inserting after coordinator the following:
			 to link eligible children and their families with services and resources
			 available in the community;
					(B)by redesignating
			 paragraph (3) as (4); and
					(C)by inserting after
			 paragraph (2) the following:
						
							(3)ReportingIf services described in paragraph (2) are
				not available to eligible children and resources are insufficient in meeting
				their needs, the school shall report to the local educational agency, State
				educational agency, and public in a manner deemed appropriate by the school,
				the number of children experiencing needs for comprehensive services, unless
				doing so would violate the rights to privacy of such children, the services
				needed by the children, and an estimate of the needed financial resources to
				meet their needs.
							.
					(f)School
			 improvementSection 1116 of that Act (20 U.S.C. 6316) is
			 amended—
				(1)in subsection
			 (b)(3)(A)—
					(A)in the matter
			 preceding clause (i) by inserting after serving the school, the
			 following: local stakeholders and potential resources (including
			 business leaders), representatives of public and private nonprofit and social
			 service agencies (including local government agencies), youth development
			 organizations, students,;
					(B)by redesignating
			 clauses (vi) through (x) as (vii) through (xi), respectively; and
					(C)by inserting after
			 clause (v) the following:
						
							(vi)conduct a comprehensive needs assessment,
				including an assessment of potential resources available in the State and the
				community to assist students in meeting the State's proficient level of
				achievement, and develop a plan to partner with public and private social
				service agencies, community based organizations, youth development
				organizations, businesses, and other appropriate organizations, to link
				students and their families with support services to strengthen student
				performance at the school, including support services that will help to meet
				students’ non-academic
				needs;
							;
					(2)in subsection
			 (b)(4)(B)—
					(A)in clause (iii) by
			 striking and at the end;
					(B)by redesignating
			 clause (iv) as (v); and
					(C)by inserting after
			 clause (iii) the following:
						
							(iv)shall include assistance in developing
				partnerships with public and private social service agencies, including local
				government agencies, community based organizations, youth development
				organizations, businesses, and other appropriate organizations, to link
				students and their families with support services to strengthen student
				performance, including support services that will help to meet students’
				non-academic needs;
				and
							;
					(3)in subsection
			 (b)(7)(C)(iv) by adding at the end the following:
					
						(VII)Hire or designate a staff person to
				coordinate and link students and families with resources available in the
				community to strengthen student performance, including support services that
				will help to meet students’ non-academic
				needs.
						;
				and
				(4)in subsection
			 (c)(7)(A)—
					(A)in the matter
			 preceding clause (i) by inserting after school staff, the
			 following: local stakeholders and potential resources (including
			 business leaders), representatives of public and private nonprofit and social
			 service agencies (including local government agencies), youth development
			 organizations, students,;
					(B)by redesignating
			 clauses (vi) through (viii) as (vii) through (ix), respectively; and
					(C)by inserting after
			 clause (v) the following:
						
							(vi)include a comprehensive needs assessment,
				including an assessment of potential resources available in the State and the
				community to assist students in meeting the State's proficient level of
				achievement, and develop a plan to partner with public and private social
				service agencies, community based organizations, youth development
				organizations, businesses, and other appropriate organizations, to link
				students and their families with support services to strengthen student
				performance, including support services that will help to meet students’
				non-academic
				needs;
							;
					(5)in subsection
			 (c)(10)(C) by adding at the end the following:
					
						(viii)Mandate the placement of at least one staff
				person to coordinate and link students and families with resources available in
				the community to strengthen student performance, including support services
				that will help to meet students’ non-academic
				needs.
						;
				(6)in subsection
			 (e)(2)(A), in the matter preceding clause (i)—
					(A)by striking
			 annual notice to parents and inserting notice to parents
			 multiple times annually; and
					(B)by striking
			 , to the extent practicable,;
					(7)in subsection
			 (e)(4)(B) by inserting before the semicolon at the end the following: ,
			 and provide services in a comprehensive service delivery model;
				(8)in subsection
			 (e)(4)—
					(A)in subparagraph
			 (D) by striking and at the end;
					(B)in subparagraph
			 (E)—
						(i)by
			 striking annual;
						(ii)by
			 inserting after supplemental educational services the following:
			 multiple times annually; and
						(iii)by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
						
							(F)prioritize outreach and technical
				assistance to existing school-based, community-based, faith-based and other
				public agency afterschool programs, including 21st Century Community Learning
				Centers programs, to encourage them to become providers of supplemental
				educational services.
							;
				and
					(9)in subsection
			 (e)(5)—
					(A)by redesignating
			 subparagraphs (C) and (D) as (D) and (E), respectively; and
					(B)by inserting after
			 subparagraph (B) the following:
						
							(C)Provide delivery of tutoring services in a
				comprehensive service delivery model through partnership or as part of a
				comprehensive after-school
				program.
							.
					(g)School support
			 and recognitionSection 1117 of that Act (20 U.S.C. 6317) is
			 amended in subsection (a)(5)(A)—
				(1)in
			 clause (vi) by striking or at the end;
				(2)by redesignating
			 clause (vii) as (ix); and
				(3)by inserting after
			 clause (vi) the following:
					
						(vii)representatives of public and private
				social service agencies, community based organizations, youth development
				organizations, businesses, and other appropriate organizations;
						(viii)students;
				or
						.
				(h)Community
			 involvementSubpart 1 of part A of title I of that Act is amended
			 by inserting after section 1118 (20 U.S.C. 6318) the following:
				
					1118A.Community
				involvement
						(a)PurposeThe purpose of this section is to
				strengthen student achievement by—
							(1)engaging the whole
				community in the education of the Nation’s students;
							(2)leveraging
				supports, opportunities, and resources available within the community;
							(3)improving the
				coordination of services for students, their families, and the community;
				and
							(4)meeting student’s
				nonacademic needs.
							(b)Federal matching
				fund authorizedThe Secretary shall award grants to local
				educational agencies to support the implementation of community involvement
				policies consistent with subsection (c).
							(1)Grants to local
				educational agenciesA grant to a Local Educational Agency under
				this section shall not be greater than the amount of matching funds raised by
				the Local Educational Agency and its community partners under paragraph
				(3).
							(2)Local
				educational agency applicationEach Local Educational Agency that
				desires to receive a grant under this section shall submit an application to
				the Secretary at such time, and containing such information as the Secretary
				shall reasonably require. The Secretary shall require that each such
				application include the following:
								(A)The community
				involvement policy developed in accordance with subsection (c).
								(B)A description of
				the community partners that were involved in the development of the community
				involvement policy.
								(C)A description of
				the roles that will be played by partners in the implementation of the
				community involvement policy, including a description of the partners that will
				provide services to students, their families, and the community, a description
				of the services that will be provided; and memoranda of understanding between
				the local educational agency and community partners clearly delineating the
				roles and responsibilities of the local educational agency and its
				partners.
								(D)A description of
				how funds received under this section will be integrated with other Federal,
				state and local funds to maximize services and opportunities for students,
				their families and the community, including a description of how funds received
				under this section will be distributed and utilized.
								(E)A description of
				the matching funds secured through the development of the community involvement
				policy pursuant to paragraph (3).
								(3)Matching
				fundsTo be eligible to receive a grant under this section, a
				local educational agency must:
								(A)Provide an
				assurance that it will spend an amount greater than or equal to 1 percent of
				such agency’s allocation under subpart 2 of this part.
								(B)Provide an
				assurance that it will raise matching funds from community partners, including
				from nonprofit organizations serving children and youth, businesses, and other
				Federal, State, or public sources in an amount greater than or equal to 1
				percent of such agency’s allocation under subpart 2 of this part, except that
				funds under this subparagraph shall not be provided from funds appropriated
				under subpart 2 of this part. Such funds may be provided in whole or in-part
				with in-kind contributions from partners and need not be transferred to the
				local educational agency in order to meet the requirements of this
				paragraph.
								(4)Distribution of
				funds
								(A)Equitable
				National DistributionIn
				awarding grants under this subsection, the Secretary shall ensure an equitable
				geographic distribution of the grants.
								(B)Local
				DistributionFunds awarded to
				a local educational agency under this section or dedicated by a Local
				Educational Agency under paragraph (3) may be utilized by the local educational
				agency or any of its partners to implement the Community Involvement Policy
				developed under subsection (c).
								(5)Maximum use of
				fundsOf the funds awarded to a local educational agency under
				this section, the local educational agency must distribute to its nonprofit
				community partners an amount that is greater than or equal to the amount of
				matching funds committed by the nonprofit community partners pursuant to
				paragraph (3)(B). If the amount awarded to a local educational agency is less
				than an amount equal to 2 percent of such agency’s allocation under subpart 2
				of this part, then the local educational agency must distribute to its
				nonprofit community partners an amount equal to at least half of the amount
				awarded under this section.
							(c)Community
				involvement policyTo receive a grant under this section, a local
				educational agency shall develop jointly with members of the community, which
				shall include local government, community based organizations, child and youth
				serving organizations and agencies, other business and community partners, and
				students, a policy for leveraging resources, services, and opportunities
				available within the community in order to support student achievement by
				meeting the academic and non-academic needs of students. The policy shall
				demonstrate how community resources will be coordinated with the work of pupil
				services personnel and local educational agency homeless liaisons, designated
				pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance
				Act and shall be incorporated into the local educational agency’s plan
				developed under section 1112. The policy shall include the following
				components:
							(1)An analysis of
				available data on the comprehensive needs of the students served by the local
				educational agency, their families, and the community that analyzes the
				academic, social, emotional, physical, safety, civic, and, if appropriate,
				vocational needs of students and their families that may impact students’
				ability to meet the challenging State student academic achievement
				standards.
							(2)A description of
				the potential resources, services, and opportunities available within the
				community or available near the community that students, their families, and
				those in the community may be able to access to meet the needs identified under
				paragraph (1) and support students to achieve the challenging State student
				academic achievement standards.
							(3)A strategy for
				developing and supporting partnerships to provide services to children youth
				and families in coordination with pupil services personnel and local
				educational agency homeless liaisons, designated pursuant to section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act. Such
				partnerships may—
								(A)include the local
				educational agency, schools, and local departments of health and human
				services, local departments of youth services, local agencies administering
				juvenile justice programs and facilities, local agencies and organizations
				administering national and community service and service-learning programs,
				local law enforcement agencies, local nonprofit youth development, Parental
				Information and Resource Centers, other community based organizations, other
				public agencies, businesses, and other entities as appropriate;
								(B)be designed to
				provide services to children youth and families, including health and mental
				health services, quality before- and after-school programming, summer programs,
				school and community safety programs, mentoring, tutoring, service-learning,
				youth development, internships and apprenticeships, family strengthening
				activities, career counseling, job training, nutrition, and other services;
				and
								(C)involve the hiring
				or designating of a community involvement coordinator within the local
				educational agency, school or partner organization to facilitate the
				implementation of this section.
								(4)A strategy for
				informing parents and care takers of the opportunities for services available
				through the partnerships developed under paragraph (3).
							(5)A strategy for
				linking students and their families with the opportunities for services
				available through the partnerships developed under paragraph (3), including a
				strategy for meeting the transportation needs of students and families in
				coordination with partnering organizations and a strategy for covering the
				costs of such services.
							(6)A strategy for
				evaluating the impact of the community involvement policy and its
				implementation, including a description of the resources, supports and
				opportunities leveraged from the community to benefit students, their families,
				the local educational agency, schools, and the community.
							(7)A strategy for
				identifying barriers to developing effective school-community partnerships and
				developing ways to mitigate such barriers.
							(8)A strategy for
				providing professional development to principals, teachers, pupil services
				personnel, local educational agency homeless liaisons, designated pursuant to
				section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, and the
				community involvement coordinator, if one is present in the local educational
				agency or school, to facilitate the smooth operation of communication across
				offices and partnering entities.
							(9)A strategy for
				developing a community involvement council to lead, monitor, and oversee the
				implementation of the community involvement policy in partnership with the
				local educational agency. Such a council may include parents and caretakers,
				students, principals, teachers, personnel, local educational agency homeless
				liaisons, designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento
				Homeless Assistance Act, Parental Information and Resource Centers,
				representatives of the mayor or appropriate chief executive officers of general
				purpose local government, local departments of health and human services, local
				departments of youth services, local agencies administering juvenile justice
				programs and facilities, local agencies and organizations administering
				national and community service and service-learning programs, local law
				enforcement agencies, local nonprofit youth development, other community based
				organizations, other public agencies, businesses, and other entities as
				appropriate.
							(d)Coordination
				with parent involvement strategiesThe community involvement
				policy developed under subsection (b) shall be developed and implemented in
				coordination with the parent involvement strategies developed under section
				1118.
						(e)Reporting
							(1)Local
				educational agency reportingOn an annual basis, each Local
				Educational Agency that receives funds under this section shall report to the
				State educational agency, the Secretary, and the public on—
								(A)the amount and
				sources of matching funds raised in accordance with subsection (a)(3);
								(B)the number, type,
				and roles played by partners involved in the development and implementation of
				the Community Involvement Policy developed under subsection (c);
								(C)the services
				coordinated or provided through the implementation of the Community Involvement
				Policy developed under subsection (c); and
								(D)any information
				available on outcomes resulting from the activities carried out through the
				Community Involvement Policy developed under subsection (c).
								(2)State
				educational agency review and supportEach State shall—
								(A)monitor and
				compile a report annually on each district’s implementation of community
				involvement policies and recommendations for improvement and submit this report
				to the Secretary and the public;
								(B)provide
				information and technical assistance to help local educational agencies comply
				with the community involvement provisions within the law;
								(C)the State
				education agency must provide a copy of this annual report to its respective
				Statewide PIRC where it shall—
									(i)identify how the
				local education agency can comply where they have been found to not be
				compliant in the annual report; and
									(ii)the Statewide
				PIRC shall report their recommendations for compliance to the State education
				agency as well as the school administration using existing communication
				methods; and
									(D)use all resources
				made available to the state under section 1117(a).
								(3)Report to
				congressOn an annual basis, the Secretary shall report to
				Congress and the public a summary of the reports provided by the local
				educational agencies in accordance with paragraph (1).
							(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as necessary to carry out this section for each of fiscal years 2008 through
				2013.
						.
			(i)Coordination
			 requirementsSection 1120B of that Act (20 U.S.C. 6322) is
			 amended by adding at the end the following:
				
					(d)Barriers to
				coordinationEach local
				educational agency receiving assistance under this part shall report to the
				Secretary at such time and in such manner as the Secretary may determine any
				barriers to coordination, and the Secretary shall report such barriers to
				coordination to the Federal Youth Development Council established under the Tom
				Osborne Federal Youth Coordination Act (Public Law 109–365; 120 Stat.
				2594).
					.
			
